Citation Nr: 1431350	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 24, 2010 for the award of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing in November 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In April 2012, the Board denied the Veteran's claim.  He appealed his case to the U.S. Court of Appeals for Veterans Claims (Court), and in a July 2012 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the portion of the Board decision that denied an earlier effective date for the grant of a TDIU, and remanded the matter to the Board for development consistent with the Joint Motion.  In November 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

In May 2013, the Board denied the Veteran's claim and he appealed his case to the Court.  In an April 2014 Order, the Court granted the parties' Joint Motion, vacated the Board decision, and remanded the matter for development consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to comply with the April 2014 Joint Motion, which requires that a retrospective medical opinion be obtained.  See Floore v. Shinseki, 26 Vet. App. 376 (2013); see also Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period from September 18, 2006 to March 23, 2010.  An in-person examination is only required if deemed necessary by the examiner.  

a) The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

c) Based on a review of the claims file, the examiner must, for the period from September 18, 2006 to March 23, 2010, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.   

d) The examiner is advised that the Veteran's service-connected disabilities are: (1) degenerative arthritis and degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity; (2) grade A esophagitis and esophageal ring (previously diagnosed as gastroesophageal reflux disease); irritable bowel syndrome, and diverticulitis; (3) degenerative arthritis of the right hip; (4) degenerative arthritis of the left hip; (5) degenerative arthritis of the right knee; (6) degenerative arthritis of the left knee; (7) right shoulder sprain; (8) degenerative arthritis of the cervical spine; (9) hemorrhoids; (10) pre-cancerous lesion removal on neck; and (11) migraine and cluster headaches.  

e) If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Review the claims file and ensure that the foregoing development action has been completed in full.  If the development is incomplete, appropriate corrective action must be implemented.  If the retrospective opinion report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



